Citation Nr: 1423820	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.

In September 2011, the Board denied service connection for musculoligamentous strain with small subacromial spur, left shoulder.  At that time, the Board also remanded the low back issue for further development, which has been completed.  Stegall v. West, 11 Vet. Ap. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a low back disability that is attributable to his active military service; nor is a low back disability caused or worsened by his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to the service-connected bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

An April 2008 letter satisfied the duty to notify provisions.  This included the information and evidence necessary to substantiate a service connection claim on a secondary basis.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in October 2008, September 2011 and October 2011.  As discussed in the Board's September 2011 remand, the October 2008 examination report with December 2008 addendum opinion regarding aggravation is inadequate because the physician did not provide an explanation as to why an etiological opinion regarding aggravation would be speculative.  Subsequent examinations with opinions were secured and the record does not reflect that the September 2011 or October 2011 report is inadequate for deciding the claim.  The VA examiner reviewed the claims file, conducted a thorough physical examination, and formulated an opinion that is supported by an adequate rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Facts

Service treatment records reveal that the Veteran complained of recurrent back pain in a September 1980 Report of Medical History.  On separation, the Veteran's back was assessed as normal, but recurrent upper back pain with no treatment sought was noted.

After service, private treatment records document ongoing complaints and treatment for back pain.  In a December 1993 private treatment record, the Veteran complained of back and neck stiffness.  He denied any history of injury, but reported that he was doing some strenuous work that could have affected his neck and back.  In a December 2004 private medical record, the Veteran complained of steadily worsening low back pain since his first knee replacement.  In July 2005, it was noted that the Veteran was evaluated for low back pain and started seeing a chiropractor.  In a September 2005 private medical record from Nebraska Orthopaedic and Sports Medicine, P.C., the Veteran reported symptoms of significant low back pain after doing some landscaping.  He tried physical therapy for his low back pain with no benefit.

On VA examination in October 2008, the Veteran reported low back pain with an onset date of 2005 or 2006.  He reported that he has had back pains since his knee replacements in October 2003 and September 2004.  Upon examination, the Veteran was diagnosed with disc bulges at L2-3, L4-5, L5-S1, facet joint hypertrophy at all levels with mild to moderate central spinal stenosis, most pronounced at L4-5, neural foraminal stenosis at multiple levels, facet joint hypertrophy right at L5-S1, moderate degenerative change, lumbosacral spine.  The examiner stated that she could not resolve the Veteran's current low back disability due to her limited expertise.  The examiner requested an orthopedic evaluation and opinion due to the complexity of the Veteran's severe spinal conditions and his prior severe bilateral knee degenerative joint disease.  

Subsequently, on October 8, 2008, a VA medical opinion was rendered. The physician noted that the Veteran underwent total knee arthroplasties for bilateral knees, first on his left in 2004 and then on his right in 2005.  The Veteran reported that since that time, he has felt like his back has become more painful and more debilitating.  He described pain after any period of immobilization, especially in the morning, with increased pain during extension and flexion activities.  As a result of his total knee arthroplasties, he reported that he is able to bend his knees less than before and feels that he is putting more strain on his back.  He denied a history of specific injuries, traumas, or surgeries relating to his back.  

The examiner reviewed the examination findings, observed his gait while walking in, briefly tested flexion/extension, and palpated the back.  He also reviewed the spine films, which showed moderate to severe arthritis with degenerative disc disease throughout the thoracic and lumbar spine, as well as retrolisthesis and spondylolisthesis, specifically at the L5-S1 level, and L3-L4 and L2-L3 levels.  The examiner diagnosed the Veteran with multilevel degenerative arthritis of the low thoracic and lumbar spine, and spondylolisthesis, L5-S1.  The examiner concluded by noting that the Veteran's examination findings, history, and lumbar spine films clearly demonstrate a degenerative condition of the lumbar spine with arthritic changes at multiple levels through the thoracic and lumbar levels.  

As a result of these findings and a diagnosis for a separate arthritic process in the back, the examiner opined that it was less likely than not that the Veteran's lumbar spine degenerative changes were the result of his total knee degenerative arthroplasties.  The examiner noted that the Veteran's pain in his lumbar spine started after his total knee arthroplasties when his gait became more normal because he favored his knees less than he did prior to surgery.  The physician also stated that it would require a degree of speculation to suggest that the Veteran's lumbar spine is the result of his bilateral knee conditions.  Specifically, the physician cited a degree of uncertainty as to whether his changes would be any different if he did not have bilateral total knee arthroplasties.  In a December 2008 addendum opinion, the physician stated that it would be speculative to suggest that the back or shoulder conditions were aggravated by the knee arthroplasties.

During the hearing in March 2011, the Veteran testified that he did not recall any in-service injury to his back and indicated that his back pain started after his knee problems.

On VA examination in September 2011, the Veteran reported symptoms of long standing back pain that caused him to miss work two to three times a month.  Upon examination, the Veteran was diagnosed with lumbago, multilevel degenerative arthritis of the low thoracic and lumbar spine, retrolisthesis of L3 on L4, and anterolisthesis of L5-S1.  The examiner concluded that it did not appear likely that his current back disabilities were caused or aggravated by his active duty service.  The examiner based his findings on a review of the Veteran's claims file, including his service treatment records, and noted that there was no documentation that would indicate or suggest that his current back disability was caused or aggravated by his active duty service.  The examiner referred the Veteran's case to an orthopedist to comment on possible aggravation.

Subsequently, a separate VA medical opinion was rendered by a VA orthopedist in October 2011 after an examination.  The orthopedist noted that the Veteran's examination findings and imaging were consistent with a degenerative process and concluded that much of his symptomatology was secondary to this.  Specifically, the orthopedist noted that the presence of the degenerative changes and the symptomatology such as pain and limitation of motion were concordant with the degenerative process and could be expected in a gentleman of his age.  Additionally, he noted that the aforementioned symptomatology would be considered a normal process in somebody without knee arthroplasties.  He concluded that it was less likely than not that the Veteran's back symptomatology was caused or aggravated by his knee arthroplasties.

In support of his claim for service connection, the Veteran's representative cited two studies which state that arthritis in the knee is associated with back pain.  One such study from "Joint Structure and Function: A comprehensive Analysis" notes that arthritis can lead to several symptoms that affect the rest of the body, mostly compensatory in nature.  It also notes that back pain is likely the result of a domino effect from the individual favoring the non-affected knee.  A second online article from Medscape suggests that concurrent low back pain may be associated with more severe symptoms of knee osteoarthritis.  

IV. Analysis

The Veteran's primary theory of entitlement is that of secondary service connection.  The October 2011 VA opinion concluded that it was less likely than not that the Veteran's bilateral knee disability caused or aggravated his current back disability.  In support of his conclusion, the physician noted that examination findings supported a diagnosis of a separate, unrelated arthritic process in the back that was concordant with his age and the natural progression of the disease.  The October 2011 opinion is persuasive as it contained an explanation that finds support in the record, and has substantial probative value concerning the issue.  This medical expert opinion is not contradicted in the record by any other competent opinion.  

The Board notes that, with regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the Veteran has not submitted any medical opinion to relate the information in the aforementioned medical studies to his actual disability.  The mere fact that back pain can possibly arise due to knee arthritis or altered gait is not evidence to establish that the Veteran's disabilities arose specifically due to his bilateral knee arthroplasties.  Moreover, the VA examiner considered the Veteran's contention and did not come to the conclusion that such a relationship exists.

While there is evidence that the Veteran has developed a low back disability, the evidence does not show that it is related to (or aggravated by) the Veteran's service-connected bilateral knee disabilities.  Consequently, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

The Board also finds that evidence does not show that the Veteran has a low back disability that is related to his active military service.  The Veteran has not generally set forth this as a contention.  Although the Veteran reported symptoms of recurrent back pain on separation, an assessment of the Veteran's back was normal.  Additionally, at his Board hearing, the Veteran testified that he did not recall any in-service injury to his back and indicated that his back pain started after his knee problems.  Thus, he has not suggested such a connection.  Moreover, in September 2011, the examiner opined that the Veteran's current low back disability is not related to service because there is no evidence that would indicate or suggest that the Veteran's current back disability was caused or aggravated by active service.  The opinion was based upon a review of claims file, a complete medical examination and is not contradicted in the record by any similarly detailed opinion.  Therefore, service connection is not warranted for a low back disability on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Additionally, the Board notes that the evidence does not show that arthritis of the lumbar spine manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted above, degenerative arthritis was first seen in the lumbar spine several decades after service and the evidence does not reflect that it was present during the one-year time period.  Thus, service connection is not warranted for a low back disability on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In sum, the preponderance of the evidence is against the claim of service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include as secondary to a bilateral knee disability is denied.



____________________________________________
RYAN KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


